Title: To Thomas Jefferson from Henry Remsen, Jr., 6 September 1790
From: Remsen, Henry, Jr.
To: Jefferson, Thomas



Sir
New York September 6th. 1790

The intelligence which I had the honor to communicate to you in my last Letter respecting a naval engagement between the Spanish and English fleets, began to circulate the moment the English packet arrived, and was believed to have been brought by her, and as it was a matter of great consequence, if true, I lost no time in informing you of it. It is since known that it came from Philadelphia, and is disbelieved.
On Saturday last Mr. Bruce called upon me with two Nova Scotia men, who wanted to rent your House until next May. They had learnt your terms from him, and I found, wanted to obtain it still lower. They however concluded to give the sum you asked, on condition that the furniture should be removed by the first of October, as they expected to come into it by the middle of October, and wished to have shelves fixed in the lower front room for a store previous to their coming in. I desired Mr. Bruce to give you credit for the £27.10.0, and look to them for the payment of that Sum, which he will do.
He and Francis have been talking about some things which you put to the house, to wit, the Bell, the Board on which the flower pot was placed and the tubs for the Yard. Francis thinks these things should be paid for; but Mr. Bruce thinks they should not, and observes that custom has established it as a principle whenever any repair is made to a house by a tenant without a previous agreement with the owner, it of course belongs to the house. I will, Sir, thank you for directions on this head.
Sir John Temple called at the Office this day with Mr. Mac Donogh, the British Consul for the four Eastern States. He said he had been to Mr. Jay’s, and was advised by him to leave Mr. Mac Donogh’s commission with me, as possibly, his arrival being known by you and his visit expected, you might have left orders respecting his recognition. I told him I would take the commission, which I did, forward a copy of it to you, and let him know as early as I received it, the answer you might direct to be given. He said Mr. Mac Donogh would remain here until that time, altho’ anxious to return to Boston. I now enclose a Copy of his Commission, and a copy of the act of Congress recognizing Mr. Miller, the last of which may be serviceable if you should think it expedient that Mr. Mac Donogh should be recognized, and the  Acts recognizing him forwarded to the States for which he is appointed, before you return from Monticello to Philadelphia. I have the honor to be with great respect Sir Your obliged and obedient Servt.,

Henry Remsen junr.

